Citation Nr: 1450928	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to August 2006 and from August 2008 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of this hearing is of record.  The claims were remanded in April 2014 for additional development. 

The issue of service connection for a headache disorder, to include as secondary to his cervical spine strain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The most probative evidence of record fails to show that the Veteran's head injury in service resulted in a TBI. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's lumbar spine disability was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for establishing service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in correspondence in 2009 and April 2014.  The case was readjudicated in a July 2014 supplemental statement of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to in-service events, symptomatology and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.  TBI

The Veteran contends that he suffered a head injury in service that resulted in a TBI with residual symptoms, to include headaches and memory loss.  

The Veteran's service treatment records confirm that he sustained an in-service head injury as a result of a motor vehicle accident (MVA) in July 2009.  His service treatment records noted complaints of intermittent headaches since the MVA.  A pre-discharge examination in September 2009 shows that the Veteran reported banging his head on a metal door of a military vehicle and passing out for a few seconds during a MVA.  The Veteran alleged he was experiencing problems with memory loss and headaches.  However, the service treatment records do not show he was ever diagnosed with a TBI while in service.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Although the record does suggest the Veteran suffered a head injury in service, the most probative evidence is against a finding that such head injury resulted in a TBI with residual symptoms.  

On VA brain and spinal cord examination in October 2009, the Veteran reported being involved in a rollover MVA and hitting his head.  He sustained a laceration in the frontal region.  The Veteran stated that he was unsure as to whether he had lost consciousness at that time.  He endorsed generalized headaches which appeared to be tension type headaches.  The physical examination showed no abnormalities associated with traumatic brain injury.  Testing revealed no impairment of memory, attention, judgment, social deficits, motor activity, or visual and spatial orientation.  There was no evidence of inability to communicate either by spoken language written language or both.  The examiner found no evidence to support a diagnosis of TBI.  

VA treatment records contain a finding of TBI with no residuals, as well as a history of TBI.  A mental health consultation in November 2009 noted testing results for TBI were negative.  The clinician found that the Veteran's headaches may be related to psychological issues due to stress.  In July 2013 the Veteran     was seen by a neurologist and diagnosed with cervicalgia with musculoskeletal headache.  On neuropsychological evaluation in May 2014 no residual deficits consequent to trauma-related damage to supratentorial structures of the brain were found.  

On VA brain and spinal cord VA examination in May 2014, the VA examiner  opined that it was less likely than not that the Veteran incurred a TBI in service.   The examiner noted that TBI was not diagnosed in service, and that documentation, history and reviewed medical records were not consistent with a diagnosis of TBI as a result of the vehicle rollover during deployment.  The examiner noted that in the July 2009 and August 2009 Post Deployment Health Assessments, the Veteran denied loss of consciousness, feeling dazed/confused, a concussion, or memory loss immediately after the event.  As such, the criteria needed for the diagnosis of TBI were not met.  The examiner noted that the basis for the diagnosis of TBI by the TBI clinic in November 2009 was based on the Veteran's report of loss of consciousness for an unknown period of time, disorientation/confusion of less than 30 minutes and unknown period of posttraumatic amnesia following the MVA.  However, this report was not consistent with the documentation in the medical record.  In this regard, there was no report of headaches or memory problems right after the event as shown in his post deployment health assessment reports.  Thus, he did not have acute posttraumatic headaches.  Neither did the Veteran meet the International Headache Society's criteria for the diagnosis of posttraumatic headaches.  The examiner further noted that the fact that the record contained a diagnosis of musculoskeletal headaches further affirmed that the headaches were not secondary to a concussion or a TBI.  Moreover, neuropsychological evaluations in October 2009 and May 2014 both found no residual deficits consequent to trauma-related damage to supratentorial structures of the brain.

The Board finds the opinions of the VA examiners to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred a TBI during service.  The examiners' findings were based on diagnostic testing that has not substantiated that the Veteran sustained a TBI during the MVA in service.  The May 2014 examiner considered the complete record and the Veteran's contentions, and provided a detailed explanation as to why the evidence does not support a finding that the Veteran suffered a TBI as a result of the MVA in service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  To the extent VA treatment records suggest that the Veteran does have a TBI, the 2014 examiner explained why such findings were not consistent with the other evidence of record.  Thus, the Board accords the diagnoses of TBI in treatment records less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To the extent the Veteran contends his symptoms are the residual of a TBI in service, it has not been shown that the Veteran had specialized training sufficient   to diagnose TBI or determine whether particular symptoms are the result of a TBI.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, such matters require medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In sum, the Board finds that the weight of the evidence is against the conclusion  that the Veteran's MVA in service wherein he hit his head has resulted in a TBI.  Accordingly, the preponderance of the evidence is against the claim, and service connection for residuals of a TBI must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.  Low back disability

The Veteran contends that he currently suffers from a lumbar spine disability due injuries sustained in service, to include as a result of the July 2009 MVA.  At his April 2013 hearing, the Veteran testified that he developed recurrent back pain following the MVA.  

In this case, the medical evidence shows that the Veteran has a current lumbar spine disability.  In this regard, VA treatment records contain a VA lumbar spine MRI in November 2009 that revealed degenerative disc disease.  Subsequent VA treatment records show continued treatment for a lumbar spine disorder.  Thus, the remaining question before the Board is whether such disability is related to service.  

The Veteran's service treatment records show that the Veteran was treated for complaints of back pain in January 2009, July 2009, and August 2009.  An assessment of lumbar back strain was noted.  X-rays in August 2009 showed a normal lumbar spine.  

A pre-discharge examination in September 2009 shows that the Veteran reported experiencing pain in the lumbar spine since the July 2009 MVA.  Objective findings of the thoracolumbar spine with repetitive motion showed flexion to 90 degrees and extension of to 30 degrees with no pain noted.  Bilateral flexion was to 30 degrees.  Rotation was to 45 degrees right and left.  There was no pain or swelling noted with repetitive motion.  The Veteran was diagnosed with thoracolumbar spine strain that had resolved.  After service, a VA lumbar spine MRI in November 2009 revealed degenerative disc disease.  

On VA examination in May 2014, the VA examiner opined that that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that on VA muscular back examination in September 2009, the Veteran was diagnosed with acute lumbar strain that had resolved.  The diagnosis was consistent with the acute events of lumbar strain while in service.  Significantly, the Veteran worked as a mechanic prior to active duty, and post activation.  The examiner noted that the Veteran would likely experience acute exacerbations of low back symptoms attributable to his occupational history.  As such, the examiner concluded that the more likely etiology for the findings of disc protrusion in L5-S1 was the Veteran's civilian employment.  The examiner explained that the medical literature supported a finding that a mechanic's working posture contributed to lower back problems.  Additionally, the Veteran's back problems were also likely complicated by the Veteran's recreational activity as a BMX bike rider.

Upon review of the record, the Board finds the probative evidence to be in equipoise.  Despite the VA examiner's opinion, the Board concludes that the Veteran's current lumbar spine disability was at least as likely as not incurred in service.  The Board notes that the examiner failed to consider the Veteran's credible report of back problems that had onset in service, specifically in light of the fact that the service treatment records show continued treatment for his lower back, to include temporary profiles starting in 2009.  There is no evidence of back problems prior to that time.  The Veteran has also stated that he suffered from back pain since service, and there is no indication of subsequent injuries to his back from discharge to the diagnosis of degenerative disc disease of the lumbar spine by MRI approximately two months after service discharge.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for traumatic brain injury is denied.

Service connection for a lumbar spine disability is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


